Name: Commission Regulation (EC) No 1110/97 of 18 June 1997 amending Regulation (EEC) No 3061/84 laying down detailed rules for the application of the system of production aid for olive oil
 Type: Regulation
 Subject Matter: processed agricultural produce;  cooperation policy;  economic policy
 Date Published: nan

 No L 162/ 14 EN Official Journal of the European Communities 19 . 6 . 97 COMMISSION REGULATION (EC) No 1110/97 of 18 June 1997 amending Regulation (EEC) No 3061/84 laying down detailed rules for the application of the system of production aid for olive oil Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EC) No 1581 /96 (2), and in par ­ ticular Article 5 (5) thereof, Whereas Commission Regulation (EEC) No 3061 /84 (3), as last amended by Regulation (EC) No 1 137/96 (4), lays down 15 June as the last date for the submission of aid applications by olive growers; whereas that Regulation also lays down 15 July as the last date for submission of aid applications by producer organizations or their associ ­ ations, and 31 July as the last date for submission by producer organizations or their associations of aid applica ­ tions submitted late by olive growers; Whereas experience over the past few maketing years has shown that, in certain regions, the harvesting and proces ­ sing of olives is only completed during June; whereas, therefore, the above time limits should be amended; HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 3061 /84 is hereby amended as follows : 1 . in the first subparagraph of Article 5 (3), ' 15 June' is replaced by '30 June'; 2 . in Article 5 (4), ' 15 July' and '31 July' are replaced by '31 July' and ' 14 August' respectively. Article 2 This Regulation shall enter into force on the day fol ­ lowing its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 June 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No 172, 30 . 9 . 1966, p. 3025/66. (2) OJ No L 206, 16. 8 . 1996, p. 11 . (3) OJ No L 288 , 1 . 11 . 1984, p. 52 . (4 OJ No L 151 , 26 . 6 . 1996, p. 1 .